Wright, J.
The issues presented for our resolution are twofold. First, we must determine the propriety of the standing of one municipality to challenge the actions of a neighboring municipality in partially closing *51several streets to the financial detriment of the complainant. If standing exists, we must then resolve whether injunctive relief is available to thé complaining municipality on the theory that the street closings were either clearly unreasonable, an abuse of discretion or taken in bad faith.
We reject Shaker’s contention that appellees lacked standing to challenge the traffic plan. In the recent case of Middletown v. Ferguson (1986), 25 Ohio St. 3d 71, 25 OBR 125, 495 N.E. 2d 380, this court cited with approval the following statement on the issue of standing contained in Sierra Club v. Morton (1972), 405 U.S. 727, 731-732:
“ ‘Whether a party has a sufficient stake in an otherwise justiciable controversy to obtain judicial resolution of that controversy is what has traditionally been referred to as the question of standing to sue. Where the party does not rely on any specific statute authorizing invocation of the judicial process, the question of standing depends on whether the party has alleged * * * a “personal stake in the outcome of the controversy.” * * *’ ” Id. at 75, 25 OBR at 129, 495 N.E. 2d at 384.
At trial, Cleveland and Warrensville not only alleged, but demonstrated, inconvenience and economic expenditures as a direct result of the barricade scheme. The record demonstrates that thousands of vehicles were diverted on a daily basis as a result of Shaker’s plan, and that appellees did suffer direct and significant inconvenience. In view of the record,2 we agree with the courts below that appellees both alleged and demonstrated the existence of a personal stake in the outcome of the proceeding sufficient to afford standing to seek injunctive relief.
Having concluded that appellees possessed sufficient standing to institute the underlying action, we now consider Shaker’s contention that injunctive relief was erroneously granted against the implementation of the traffic plan. Appellees do not suggest that Section 3, Article XVIII, of the Ohio Constitution is without great efficacy. That section provides:
“Municipalities shall have authority to exercise all powers of local self-government and to adopt and enforce within their limits such local police, sanitary and other similar regulations, as are not in conflict with general laws.”
This court has consistently held that the aforementioned provision — commonly referred to as the Home Rule Amendment — confers a high measure of sovereignty upon municipalities and we have recognized that municipalities have broad powers and duties with respect to streets and highways within their limits. Cincinnati Motor Transp. Assn. v. Lincoln Hts. (1971), 25 Ohio St. 2d 203, 54 O.O. 2d 317, 267 N.E. 2d 797. However, absolute power with respect to this phase of self-government must be tempered by legislation enacted by the General Assembly pursuant to the state’s police powers affecting matters of statewide concern.
*52Appellees challenge the street closings as being violative of R.C. 723.01,3 which requires municipalities to keep their streets “open.” While we would not ordinarily discuss this issue, since it was not dealt with by the court of appeals, we think it important to address the argument that the streets in question, Avalon, Ingleside and Scottsdale, are not now “open” within the meaning of R.C. 723.01.
Interestingly, appellees make no claim that the subject streets are closed to vehicular traffic. Instead, they ascribe to the term “open” a higher meaning, that being that once a street is constructed and opened to vehicular traffic, the municipality cannot change or reduce the traffic patterns thereon, especially where it connects with an arterial street of a bordering municipality. Appellees’ argument, taken to its logical extreme, leads to the conclusion that all streets must remain open to two-way traffic and cannot be converted into one-way avenues.
To accept this contention would negate a vast amount of useful traffic planning implemented throughout this state. The trial court found no conflict between Shaker’s plan and the Ohio Manual of Uniform Traffic Control Devices. Appellees cite no authority for this strained construction of the term “open” which, if accepted, would forever bind municipalities to the traffic patterns on streets which existed when they were opened. Accordingly, we reject appellees’ proposed construction of the term and hold that the requirement under R.C. 723.01 that municipalities keep their streets “open” does not preclude reasonable regulations of vehicular traffic and traffic patterns by a municipality.
Appellees next contend that a municipality can be enjoined from totally blocking access through its confines thereby creating what is labeled as a “Berlin Wall” or islanding effect. While such conduct would probably be unreasonable on its face and, hence, subject to injunctive relief, the record in the instant case fails to demonstrate the existence of anything remotely resembling a total blockage of traffic through Shaker’s confines. Indeed, while appellees have made claims of substantial detriment as a result of Shaker’s actions, the inconvenience to the traveling public appears modest. Residents driving south into Cleveland or north into Shaker are now required to travel somewhere between a mile to a mile and one-half in order to circumvent the barricades at Avalon and Ingleside. While some inconvenience unquestionably exists, there is nothing akin to a total blockage since appellees’ residents continue to have access through Shaker and, conversely, Shaker’s residents have access to their neighbor*53ing municipalities. In other words, there is a minimum of circuity of travel resulting from Shaker’s traffic plan.
The critical consideration is whether Shaker’s traffic plan was clearly unreasonable and/or arbitrary, capricious or pursued in bad faith given the facts appearing in the record, for it was incumbent upon appellees to demonstrate the existence of one of these factors. Accord Willott v. Beachwood (1964), 175 Ohio St. 557, 559, 26 O.O. 2d 249, 250-251, 197 N.E. 2d 201, 203. It is apparent, however, that the courts below were preoccupied with the extraterritorial effects of Shaker’s traffic plan, even though they were unable to find the existence of any of the aforementioned factors. Adverse extraterritorial traffic effects on a neighboring municipality are not, standing alone, enough to overcome the presumption of the validity of a legislative enactment taken under a municipality’s home rule powers. Accordingly, the party challenging the enactment must demonstrate that the traffic plan is either clearly unreasonable, or that the plan is arbitrary, capricious or pursued in bad faith. See Eastland Woods v. Tallmadge (1983), 2 Ohio St. 3d 185, 2 OBR 726, 443 N.E. 2d 972; Willott v. Beachwood, supra. We have, with a high degree of consistency, shielded municipal legislation from judicial interference on the basis that a court’s power in such matters is extremely limited. In short, courts may not usurp the legislative function by substituting their judgment for that of the legislative body.
This is not to say, however, that Shaker had unlimited authority to barricade any or all of its streets which happen to border on a neighboring municipality. For instance, as we previously indicated, injunctive relief would lie, on the basis of unreasonableness alone, if a municipality attempted to blockade its streets in a manner which effectively segregated itself from other municipalities. Likewise, injunctive relief would lie on the basis of unreasonableness alone, if a municipality attempted to unilaterally barricade a principal highway connecting a neighboring municipality. Shaker’s traffic plan did not approach such conduct and, accordingly, we are unable to find its traffic plan subject to injunctive relief on the basis that it had no rational basis and was unreasonable on its face. Absent such a showing, it was incumbent upon appellees to demonstrate that the traffic plan was arbitrary, capricious or taken in bad faith. Willott v. Beachwood, supra. This they were unable to do, as the trial court specifically rejected appellees’ proposal that Shaker be found to have abused its discretion in erecting the barricades. Indeed, the record fully supports the trial court’s decision in this regard.
We considered a situation which has some similarity to the case at bar in Eastland Woods, supra, where we addressed the authority of the city of Tallmadge to close one of its streets adjacent to a border with the city of Akron. We recognized that Tallmadge’s goal of promoting tranquility in a residential area was justified and that a legislative determination was to be presumed valid absent proof of fraud, bad faith or an abuse or discre*54tion. The wisdom of Shaker’s plan or whether it was the best answer to a perceived problem are, in truth, not proper subjects for judicial inquiry.
In Willott v. Beachwood, supra, at 559, 26 O.O. 2d at 250-251, 197 N.E. 2d at 203, this court asked the critical question which, in the instant case, the courts below ignored:
“* * * [T]he important and fundamental question is: Where the council of a municipality makes a determination of land-use policy which involves the control of traffic, the volume of traffic, the burden of traffic * * * and the land-use consistent with the best interests of the general welfare and prosperity and development of the community as a whole, does the court have authority to invalidate such an ordinance in the absence of a showing that such power has been exercised in such an arbitrary, confiscatory and unreasonable manner as to be in violation of constitutional guarantees?
“The answer to this question is that the courts are without authority to interfere.” (Emphasis added.)
We conclude that absent the special type of circumstances to which we have previously alluded, a decision by a city regarding connection to or vacation of streets at or within its borders is not subject to injunctive relief by a neighboring municipality. The judgment of the court of appeals is therefore reversed and final judgment is entered for appellant.

Judgment reversed.

Moyer, C.J., Locher and Douglas, JJ., concur.
Holmes and H. Brown, JJ., concur in part and dissent in part.
Sweeney, J., dissents.

 The record demonstrates that Shaker’s traffic plan diverted somewhere between 7,000 and 14,000 vehicles a day within Cleveland and Warrensville.


 This section provides:
“Municipal corporations shall have special power to regulate the use of the streets. The legislative authority of a municipal corporation shall have the care, supervision, and control of the public highways, streets, avenues, alleys, sidewalks, public grounds, bridges, aqueducts, and viaducts within the municipal corporation, and the municipal corporation shall cause them to be kept open, in repair, and free from nuisance.”